DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites:
8.  The tubular porous fiber filter of claim 1, wherein the bicomponent fibers are selected from polyethylene/polypropylene (PE/PP), polyethylene/polyethylene terephthalate (PE/PET), polypropylene/polyethylene terephthalate (PP/PET), polyethylene terephthalate / polypropylene[[4]] (PET/PP), co-polyethylene terephthalate/polyethylene terephthalate (co-PET/PET), polyethylene terephthalate /Nylon (PET/Nylon), | Nylon/polyethylene terephthalate (Nylon/PET), ethylene vinyl alcohol/polyethylene terephthalate (EVOH/PET), Nylon/Nylon, EVOH/Nylon, or PET/polybutylene terephthalate (PET/PBT).  Emphasis added.

The italicized limitation is indefinite because it sets forth a Markush group without using a closed transitional phrase.  See MPEP 2173.05(h) (A Markush group is a closed group of alternatives; if a Markush group requires a material selected from an open list of alternatives, the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim). 
To overcome this rejection, claim 8 could be rewritten as:
8.  The tubular porous fiber filter of claim 1, wherein the bicomponent fibers are selected from the group consisting of polyethylene/polypropylene (PE/PP), polyethylene/polyethylene terephthalate (PE/PET), polypropylene/polyethylene terephthalate (PP/PET), polyethylene terephthalate / polypropylene[[4]] (PET/PP), co-polyethylene terephthalate/polyethylene terephthalate (co-PET/PET), polyethylene terephthalate /Nylon (PET/Nylon), | Nylon/polyethylene terephthalate (Nylon/PET), ethylene vinyl alcohol/polyethylene terephthalate (EVOH/PET), Nylon/Nylon, EVOH/Nylon, or PET/polybutylene terephthalate (PET/PBT).










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4–8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Berger, US 5,607,766 in view of Demmel et al., US 2015/0283487 A1 in further view of Powers et al., US 5,580,459 or Wei et al., US 2001/0040136 A1.
Regarding claim 1, Berger discloses a self-sustaining porous element 90, constructed of meltblown fibers, which can be used to filter fine particulate matter from a liquid to achieve commercially acceptable filter characteristics.  See Berger Fig. 4, col. 6, l. 61–col. 7, l. 4, col. 15, ll. 25–35.  The porous element 90 corresponds to the claimed “self-supporting porous fiber filter.”  
The porous element 90 comprises bicomponent fibers.  See Berger col. 15, ll. 25–35.  The bicomponent fibers are oriented generally in parallel along a long axis of the porous element 90, because the fibers are randomly oriented primarily in a longitudinal direction.  Id. at col. 9, ll. 11–25.
The porous element 90 has a diameter of 25.0 mm.  See Berger Table 1, col. 17, ll. 30–46.  This numerical value is within the claimed range of a “wall thickness of 2mm or greater.”
The porous element 90 has a porosity of 70%.  See Berger col. 9, ll. 12–25.  The terms “porosity” and “void space” are used interchangeably in the art.  The porosity of 70% overlaps with the claimed range of “less than about 60%” because the term “about” allows for porosities slightly above the claimed range.  See MPEP 2144.05(I).
Additionally, even if the prior art value of 70% does not overlap with the claimed range of “less than 60%,” it is close enough to the claimed range to establish a prima facie case of obviousness.  Id. (a prima facie case of obviousness exists where the claimed ranges do not overlap but are merely close).  The Applicant’s disclosure fails to provide any evidence that the claimed range of a void space of “less than 60%” is critical over a filter with a void space of 70%.  Rather, the disclosure says that the void space of the filter can be less than 70%.  See Spec. filed Mar. 06, 2020 [0032].  
Furthermore, even if the prior art value of 70% does not establish a prima facie case of obviousness over the claimed range, it would have been obvious to use routine experimentation to determine the optimal porosity of the porous element 90.  See MPEP 2144.05(II).  This is because porosity is a result effective variable because it effects filtration efficiency, with efficiency increasing when porosity decreases.  See Powers col. 8, ll. 37–50.  And a person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed range of a porosity of less than 60%, because efficiency increases as porosity decreases.  Id.
It is noted that a preferred embodiment of Berger describes the porosity of the porous element 90 being above 70%.  See Berger col. 9, ll. 12–38.  But this embodiment describes the porous element 90 when it is used as an ink reservoir or cigarette filter, with either application requiring relatively high porosity.  Id.  The porous element 90 can also be used to purify liquid, to achieve commercially acceptable filtration characteristics.  Id. at col. 6, l. 61–col. 7, l. 3.  And the reference is silent as to the porosity of the porous element 90 when it is used as a liquid filter.  As such, because porosity and filtration efficiency are inversely related in liquid filers, a person of ordinary skill in the art would understand that when the porous element 90 is used as a liquid filter, the porosity could be reduced below 70% to achieve a commercially acceptable filtration efficiency.    
Note also that the limitation requiring that the void space is “less than 60%” fails to patentably distinguish over the prior art, because there is no evidence that this void space is critical.  Rather, the disclosure says that the void space can be less than 70%.  See Spec. [0032]; MPEP 2144.05(III)(A) (The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims…In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range).
The porous element 90 is self-supporting because it is self-sustaining.  See Berger col. 15, ll. 28–35.

    PNG
    media_image1.png
    531
    581
    media_image1.png
    Greyscale


The porous element 90 in Berger differs from claim 1, because it does not explicitly disclose the filtration efficiency of the element 90.  Therefore, it fails to provide enough information to teach that the porous element 90 has a filtration efficiency of at least 95% for filtering particles about 5 microns in size or smaller in a liquid solution.
But the porous element 90 can be used to capture fine particulate matter from liquid to provide commercially acceptable filtration characteristics.  See Berger col. 6, l. 61–col. 7, l. 4.
In the art of liquid filtration, Demmel indicates the requirements regarding the degree of purity for filtered industrial liquids is becoming stricter.  See Demmel [0002].  For instance, when filtering diesel fuels for internal combustion engines, the ISO 19438 standard requires that the separation efficiency must be 96% of particles have a size of 4 µm.  Id. at [0002].  Likewise, Wei suggests that a filtration efficiency of 99.9% for 0.5 micron particles is desirable for some filter applications.  See Wei [0043].  Therefore, it would have been obvious for the porous element 90 in Berger to have a filtration efficiency within the claimed range, depending on the commercial application in which the filter 90 is used.  See Berger col. 6, l. 61–col. 7, l. 4.  
A person of ordinary skill in the art would have understood how to construct the porous element 90 to have this efficiency in view of Powers or Wei. 
Specifically, Powers teaches that filtration efficiency can be increased by reducing porosity.  See Powers col. 8, ll. 37–50.  Therefore, a person of ordinary skill in the art would have understood that the porosity of the porous element 90 could be reduced to achieve the desired efficiency.  
Additionally, a person of ordinary skill in the art would have understood how to modify the porous element 90 to achieve the claimed filtration efficiency, in view of Wei.  Specifically, Wei discloses a method of coating a conventional, non-woven liquid filter material with a cationic coating, to improve efficiency of the material.  See Wei [0005], [0009], [0015].  The coating allows the filter material to have a capture efficiency of 99.9% for 0.5 micron diameter polystyrene latex microparticles.  Id. at [0043].  As such, when the commercial applications for Berger’s porous element 90 require that the element 90 has a high efficiency, it would have been obvious to use the cationic coating of Wei to achieve an efficiency of 99.9% for 0.5 micron particles.
Regarding claim 2, Berger teaches that the element 90 can have a diameter of 25.0 mm.  See Berger Table 1, col. 17, ll. 30–46.  This range anticipates the claimed range of 2 to 25 mm, because the table provides a specific example of the prior art being within the claimed range.  See MPEP 2131.03(I).  The prior art value of 25.0 mm also establishes a prima facie case of obviousness because it is within the claimed range.  See MPEP 2144.05(II).
Regarding claims 4–7, it would have been obvious to adjust the efficiency of the porous element 90 in Berger, depending on the desired commercial application, as explained above.  A person of ordinary skill in the art would have understood how to achieve the claimed efficiency values, by reducing the porosity of the porous element 90, because Powers teaches that filtration efficiency is increased when porosity decreases.  See Powers col. 8, ll. 37–50.  Additionally, Wei’s catalytic coating, when applied to a conventional liquid filter material, is able to increase the efficiency to 99.9% for 0.5 micron particles.  See Wei [0043].  Therefore, it would have been obvious apply Wei’s coating to the porous element 90 in Berger, to achieve a filtration efficiency within this range.
Regarding claim 8, the bicomponent fibers in Berger’s porous element 90 comprise a sheath made of a polyethylene terephthalate, and a core made from polypropylene, polybutylene terephthalate, polyethylene, and nylon.  See Berger col. 11, ll. 41–56.
Regarding claim 12, the porous element 90 in Berger comprises fibers having a generally homogenous fiber distribution because the element 90 comprises a web of entangled bicomponent fibers.  Berger col. 9, ll. 39–50.


Claims 9–11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Berger, US 5,607,766 in view of Demmel et al., US 2015/0283487 A1 in further view of Powers et al., US 5,580,459 or Wei et al., US 2001/0040136 A1 in further view of Hamlin, US 5,728,298.
Claims 9 and 10 each requires for the filter of claim 1, the filter has an internal surface and an external surface.  In claim 9, the internal surface comprises pore sizes that are larger than the pore sizes of the external surface.  In claim 10, the internal surface comprises pores that are smaller than pore sizes of the external surface
In the Fig. 6 embodiment of Berger, the filter element 95 has an internal surface (the internal surface formed by groove 92) and an external surface (the surface on the outside of the element 95).  Berger Fig. 6, col. 15, ll. 36–50.
The reference, however, fails to disclose that the filter element has the graded structure as required by the claims.
But the filter element 95 can be used for filtering liquid.  Berger col. 6, ll. 61–66.  
Hamlin a filter element 10 that is used to filter liquid.  Hamlin Fig. 1, col. 3, ll. 29–54.  The filter element 10 has an internal surface 22 and an outer surface 12.  Id.   The filter element 10 has a graded pore size from its internal surface to the outside surface 12.  Id.  When the fluid is configured to flow from the internal surface 22 to the outer surface 12, the pore size on the internal surface comprises pore sizes that are larger than pore sizes of the external surface 12.  Id. at col. 3, ll. 46–54.  When the fluid is configured to flow from the outside surface 12 toward the internal surface 22, the internal surface 22 comprises pore sizes that are smaller than pore sizes of the external surface 12.  Id. at col. 3, ll. 36–46.  The graded porosity is beneficial, because as the fluid is filtered, the particulate contaminants penetrate throughout the depth of the filter element depending on their size.  Id.  It would have been obvious for Berger’s filter element 95 to have the graded porosity, depending on the direction of flow through the filter 95, to achieve this benefit.
Claims 11 and 16 require that the filter of claims 9 and 10, respectively, comprises a pore size differential that is between about 10% and about 100%.
The disclosure fails to indicate that the claimed pore size differential is critical, because there is no evidence of unexpected results.  Spec. [0025], [0026].
Hamlin teaches that the pores of the inside surface 22 are larger than the pores on the outside surface 12 of the filter.  Hamlin col. 4, ll. 52–57.  The reference fails to disclose the pore size differential between the inside surface 22 and the outside surface 12.  However, the reference teaches that the pore size of the filter can be varied to suit the ultimate application of the filter.  Id. at col. 6, ll. 40–47.  The reference also teaches that the gradient structure allows the particulate contaminants to be filtered throughout the depth of the filter, depending on their size.  Id. at col. 3, ll. 43–46.  Therefore, it would have been obvious to use routine experimentation to determine the optimal pore size differential between the inside surface 22 and the outside surface 12 depending on the ultimate application of the filter, and the size of the particles being filtered.  See MPEP 2144.05(II).  
Additionally, “[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims…In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  MPEP 2144.05(III)(A) (internal citations and quotations omitted).  Here, the disclosure fails to indicate that the claimed range is critical.  Therefore, any difference between the claimed invention and the prior art with respect to the pore size differential fails to patentably distinguish over the prior art.
Claims 13–15 are rejected under 35 U.S.C. 103 as being unpatentable over Berger, US 5,607,766 in view of Demmel et al., US 2015/0283487 A1 in further view of Powers et al., US 5,580,459 or Wei et al., US 2001/0040136 A1 in further view of Yoo et al., US 2004/0098957 A1.
Claim 13 requires using the filter of claim 1 in a cross flow filtration device or a vacuum filtration device. Claim 14 describes a cross-flow filtration device comprising the tubular porous fiber filter of claim 1.  Claim 15 describes a vacuum filtration device comprising a tubular porous fiber filter of claim 1.
With respect to claim 13, the claim fails to patentably distinguish over the prior art because it describes the manner of using the device of claim 1, rather than its structure.  See MPEP 2114(II).
However, Berger’s filter element 95 can be used to filter gas.  Berger col. 6, ll. 61–66.  The reference fails to disclose the filter element 95 being used in a cross-flow filter device or in a vacuum filtration device.
However, Yoo discloses a vacuum cleaner.  Yoo Figs. 1–3, [0026].  The vacuum cleaner comprises a separating member 35, which is used to filter contaminants from the air being suctioned through the vacuum.  Id. at Fig. 3, [0031].  The vacuum cleaner is a vacuum filtration device because it suctions air, and filters it though the separating member 35.  Id.  The vacuum cleaner is a cross flow filtration device because air moves in a cross-wise direction through separating member 35.  Id. at Fig. 3, [0031]. 
It would have been obvious to use Berger’s filter element 95 as the material for Yoo’s separating member 35 because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  MPEP 2144.07.
Note that, when using Berger’s filter material for the material in Yoo’s separating material 35, it would have been a routine, obvious engineering choice for Yoo’s filter to have a wall thickness of 2mm or greater, depending on the desired size of the vacuum.  See MPEP 2144.05(IV)(A).

    PNG
    media_image2.png
    588
    573
    media_image2.png
    Greyscale


Response to Arguments
The Applicant argues that claim 1 is patentable over Berger, because the claim requires a void space of “less than about 60%” but Berger teaches that its filter can have a porosity over 70%.  See Applicant Rem. filed Apr. 14, 2022 (“Applicant Rem.”) 6.
The Examiner respectfully disagrees.  The prior art value of 70% overlaps with the claimed range of “less than about 60%” because the term “about” allows for void space values slightly above 60%.  See MPEP 2144.05(I).  
Additionally, even if 70% does not overlap with “about 60%,” the prior art value of 70% is close enough to 60% to establish a prima facie case of obviousness.  See MPEP 2144.05(I).  The disclosure fails establish criticality for the claimed range of “less than 60%,” because it says that the void space can be less than about 70%.  See Spec. [0032].
Furthermore, it would have been obvious to use routine experimentation to determine the optimal porosity of Berger’s porous element 90, even if the porosity value of 70% is not close enough to 60% to establish a prima facie case of obviousness.  See MPEP 2144.05(II).  Porosity is a result effective variable, because it effects efficiency.  See Powers col. 8, ll. 37–50.  
A person of ordinary skill in the art would have understood that the porosity of the porous element 90 can be reduced below 70%, depending on the desired filtration efficiency.  While, in a preferred embodiment, Berger says that its porous element 90 preferably has a porosity greater than 70%, this describes the porous element 90 when it is used as an ink reservoir or cigarette filter, which require high porosity.  See Berger col. 9, ll. 11–30.  The porous element 90 can be used for other applications, such as liquid filtration.  Id. at col. 6, ll. 61–66.  The porosity of a liquid filter can be adjusted to achieve the desired efficiency.  See Powers col. 8, ll. 37–50.  Therefore, a person of ordinary skill in the art would have understood that the porosity of element 90 can be reduced below 70%, depending on the required efficiency.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776